Citation Nr: 1525803	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  04-01 161	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for disc narrowing of the lumbar spine with arthritis, prior to September 23, 2002, for accrued benefits purposes.
 
2.  Entitlement to an evaluation in excess of 20 percent for disc narrowing of the lumbar spine with arthritis, since September 23, 2002, for accrued benefits purposes.
 
3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  He died in May 2012, and the appellant is his surviving father, who was substituted for the Veteran in his appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the RO in Detroit, Michigan. 

In an April 2011 decision, the Board denied an increased evaluation for the Veteran's service-connected disc narrowing of the lumbar spine with arthritis.  and referred the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 

The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of this appeal, the Veteran died in May 2012.  In January 2013, the Court granted the appellant's unopposed November 2012 Motion for Substitution.  See 38 U.S.C.A. § 5121A (West 2014) (allows substitution in case of death of a claimant who dies on or after October 10, 2008).  In an April 2013 memorandum decision, the Court vacated the Board's April 2011 decision as to the lumbar spine disability rating, and remanded this matter for further consideration.  In doing so, the Court indicated that the issue of entitlement to a TDIU rating must be remanded to the RO, and not referred.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in June 2014, and the case was subsequently returned to the Board.  


FINDING OF FACT

On June 23, 2014, VA was notified by the appellant's representative that the appellant died in May 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




		
K. PARAKKAL 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


